Motion by appellant to extend his time to perfect the appeal granted; time extended to the January Term, commencing January 3, 1961. The appeal is ordered on the calendar for said term. Appellant is directed to file and serve the record and his brief on or before December 20, 1960. Cross motion by respondent to dismiss appeal denied on condition that appellant perfect the appeal and be ready to argue or submit it at the January Term, commencing January 3, 1961. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.